       Case 1:20-cv-01698-APM Document 1 Filed 06/23/20 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRTCT OF COLUMBIA


 MICHAEL H. HOLLAND, MTCHEAL W.
 BUCKNER, MICHAEL LOIACONO and
 MICHAEL O. MoKOWN as Trustees of the
 UNTTED MINE WORKERS OF AMERICA
 1974 PENSION PLAN,
 2l2l KSheet, N.W.
 Washington,DC 20037

                       Plaintiffs,
               v.
HOMER CITY COAL PROCESSING
CORPORATION
333 Technology Dr Ste 260
Canonsburg, PA 15317

C L I CORPORATION
333 Technology Dr Ste 260
Canonsburg,PA 15317

CLI TECH CORPORATION
430 Park West One
Pittsburgh, PA 15275                      Civil Action No.

CLI-USA,INC.
333 Technology Dr Ste 260
Canonsburg, PA 15317

CLIMAXX EQUIPMENT COMPANY
430 Park West One
Pittsburgh, PA 15275

FAWN MINING CORPORATION
430 Park West One
Pittsburgh, PA15275

FAWN PROCESSING CORPORATION
430 Park West One
Pittsburgh, PA15275


CENTRAL CONTINENTAL OPERATING
CORPORATION
           Case 1:20-cv-01698-APM Document 1 Filed 06/23/20 Page 2 of 8




    430 Park West One
    Pittsburgh, PA 15275

    NORTHERN CONTINENTAL OPERATING
    co.,INc.
    333 Technology Dr. Ste 260
    Canonsburg, PA 15317

    NORTHERN ALABAMA OPERATING
    COMPANY,INC.
    County Rd. 8l
    Flat Rock, AL35966

    CLAY COUNTY COAL PROCESSING
    CORPORATION
    430 Park West One
    Pittsburgh, PA 15275

                           Defendants.

                             COMPLAINT FOR COLLECTION OF
                            EMPLOYER WITHDRAWAL LIABILITY

          Plaintiffs Michael H. Holland, Micheal W. Buckner, MichaelLoiacono and Michael

McKown, as Trustees of the United Mine Workers of America ("UMWA") 1974 Pension Plan

(1974 Plan" or "Pension Plan"), Plaintiffs, by their undersigned counsel, for their Complaint

allege, upon knowledge with respect to themselves and their actions and upon information and

belief with respect to all other matters, as follows:

                                         Jurisdiction and Venue

         l.     This is an action for declaratory and injunctive relief, and for collection of

delinquent withdrawal liability payments, damages, and interest thereon incurred as the result   of
a   withdrawal by an employer from a multiemployer pension plan.

         2.     This action arises under the Employee Retirement Income Security Act of 1974

('ERISAU), as amended by the Multiemployer Pension Plan Amendments Act of 1980,29




                                                   2
           Case 1:20-cv-01698-APM Document 1 Filed 06/23/20 Page 3 of 8




 U.S.C. $$ 100l-1461 (1982). This Court has jurisdiction over this action under Sections 502(e),

 502(f),and 4301(c) of ERISA,29 U.S.C. gg I132(e), ll3}(f),and l45l(c).

           3.      Venue lies in this Court under Sections 502(e)(2) and 4301(d) of ERISA,29

 U.S.c. $$ I132(e)(2) and l4sl(d).

                                                 Parties

        4.       Plaintiffs Michael H. Holland, Micheal W. Buckner, Michael Loiacono, and

 Michael McKown are Trustees of the UMWA 1974 Pension Plan. The Trustees administer the

 Pension Plan at   2l2l   KStreet, N.W., Washington, D.C. 20037. The Trustees are fiduciaries

with respect to the Pension Plan within the meaning of Section 3(21) of ERISA, 29 U.S.C.            $

 1002(21), and are collectively the plan sponsor of the Pension Plan within the meaning        of
sections   3(l6xb)(iii)   and 4001(a)(10)(A) of ERISA,29    u.s.c. gg 1002(16)(b)(iii)   and

l30l(a)(10)(A). The Trustees      are authorized to bring this action by Sections 502(a)(3) and

a30l(a)(l)   and (b) of ERISA, 29 U.S.C. $$ 1132(aX3) and      lasl(aXl)   and   (b). The Pension Plan

is a multiemployer pension plan within the meaning of Sections 3(37) and 4001(a)(3) of ERISA,

29 U.s.C. $$ 1002(37) and l30l(a)(3).

       5.       Defendants Homer City Coal Processing Corporation ("Homer City"), CLI

Corporation ("CLI Corp."), Fawn Mining Corporation ("Fawn Mining"), Fawn Processing

Corporation ("Fawn Processing"), Northem Continental Operating Co., Inc. ('NCOC'), Central

Continental Operating Company ("CCOC'), and Clay County Coal Processing Corporation

("Clay") (together "signatory Defendants"),8r€ Pennsylvania corporations and were engaged in

the business of acquiring, producing, and/or cleaning coal and/or maintaining mine sites.

       6.       The Signatory Defendants were parties to various collective bargaining

agreements called the National Bituminous Coal Wage Agreements "NBCWAs". Defendant




                                                  3
             Case 1:20-cv-01698-APM Document 1 Filed 06/23/20 Page 4 of 8




  Homer City, under the Homer City name and its prior name, Iselin Preparation Company, was a

  party to the (NBCWAs)         of 1974, t978,1981, 1984, 1988, 1993, 1999,2002,2007 and2}tt

 (collectively the "Agreements").

             7.        Pursuant to their obligations under the terms of the Agreements, the Signatory

 Defendants participated in the Pension Plan. They were obligated to and did make contributions

 to the Pension Plan based on hours worked by their employees in work covered under the

 Agreements. Defendant Homer City was the last of the Signatory Defendants to permanently

 cease   all covered operations on or about March 31,2016. As a result of the cessation of covered

 operations, the Signatory Defendants withdrew from the Pension Plan in a complete withdrawal,

 as that term is defined      in Section a2$@) of ERISA,29 U.S.C. g 1383(a).

             8.       Defendants   cLI   Tech corporation ("cLI-Tech"),   cLI-usA,     Inc.   ("cLI-usA"),
 and Climaxx Equipment Company,Inc. ("Climaxx") are Pennsylvania corporations.

          9.          Defendant Northern Alabama Operating Company, Inc. ("NAOC") is an Alabama

corporation.

          10.         Plaintiffs allege upon information and beliefthat all Defendants were under
o'common
                  control" on March 3l,20l6,the date of Homer City's withdrawal, within the meaning

of Section 4001(bXl) of ERISA,29 u.s.c. $ l30t(bxl), and regulations promulgated

thereunder, 29 C.F.R. Part2612. As such, all defendants are a single employer for withdrawal

liability purposes, and therefore jointly and severally liable for the withdrawal liability.

Defendants are collectively refened to herein as the,,Employer.',

         I   l.      As a result of its complete withdrawal from the Pension Plan, the Employer

incurred withdrawal liability to the Pension Plan in the amount of        $ I 3,41 3, 6g7 .32,   determined

under Section        421l(dxl) of ERISA,29 U.S.C. g l39l(dxl).



                                                       4
         Case 1:20-cv-01698-APM Document 1 Filed 06/23/20 Page 5 of 8




         12.     Pursuant to Sections 4202(2) and 4219 of ERISA, 29 U.S.C. gg 1382(2) and

  1399, Plaintiffs notified the Employer of its withdrawal     liability by letter dated March S,20lg,

 attached. Plaintiffs demanded withdrawal liability in the amount of $l3,4l3,687.32,explained

 how the withdrawal liability was calculated, explained the right to request review and the right to

 request arbitration, and offered the Employer the option of discharging its       liability in monthly

 payments or paying its withdrawal liability in one lump sum, and included the Pension Plan's

 rules of default. The letter notified the Employer that   if it   chose monthly payments, the first

 payment of $32,680.08 was due on May 15, 2019.

         13.    The Employer has failed to make any withdrawal liability payments to the

 Pension Plan. In addition, the Employer has not requested review of any specific matter relating

 to the determination of the Employer's liability and schedule of payments, nor identified any

 inaccuracy in the determination ofthe amount of unfunded vested benefits allocable to the

Employer, pursuant to Section 42t9(b)(2)(A) of ERISA,29              u.s.c. g 1399(bX2XA).
        14.     Plaintiffs, by letter dated May 28,2019, demanded payment of all past due

withdrawal liability payments, plus interest, no later than July 24,2019. Plaintilfs advised the

Employer that unless payment was made by that date, the entire withdrawal liability of

$13,413,687.32to the 1974 Plan would become due and payable without further demand.

                              Count I Withdrawal Liability payments

        15.    The Employer has failed to make the withdrawal liability and interest payments

demanded by Plaintiffs. Accordingly, the Employer is in default within the meaning of Section

a2l9(c)(5) of ERISA,29 U.S.C. $ 1399(c)(5), and the entire amount of its withdrawal liability is

now due and payable.




                                                 5
             Case 1:20-cv-01698-APM Document 1 Filed 06/23/20 Page 6 of 8




             16.    The failure of the Employer to make withdrawal liability payments in accordance

 with Section42lg(c)(2) of ERISA, 29 U.S.C. $ 1399(c)(2), has caused the Pension Plan to

 sustain loss of investment income and has further caused the Pension Plan to incur administrative

 and legal expenses.

             17.   The Employer has failed to discharge its statutory obligations and has caused

 Plaintiffs to suffer immediate, continuing, and ineparable injury. Plaintiffs are without an

 adequate remedy at law.

                                     Count II Reouest for Information

 All   paragraphs above are incorporated and repeated as   if fully   set forth herein.

             18.   The letter sent March 5,2019 by the Pension Plan to the Employer included a

Request for Information under Section 4219(a) of ERISA,29 U.S.C. g 1399(a) concerning

ownership and frnancial relationships involving Homer City Coal Processing Corporation. The

Employer received this Request for Information but did not respond. As the Employer was

informed in the Request for Information, "Failure to furnish this information within 30 days

constitutes a default under the Plan's default rules."

          19.      The Employer's failure to respond to the Pension Plan's Request for Information

in violation of Section 4219(a) of ERISA, 29 U.S.C. g 1399(a), hindered the Pension Plan's

efforts to identifr and understand the ownership relationships giving rise to controlled group

liability.

         20.       The Employer's failure to respond to the Pension Plan's Request for Information

in violation   of Section   4219(a) of ERISA, 29 U.S.C. g 1399(a) hindered the Pension Plan's

efforts to confirm the Employer's permanent cessation of covered operations and to identiff a

date of withdrawal.




                                                   6
       Case 1:20-cv-01698-APM Document 1 Filed 06/23/20 Page 7 of 8




        21.    The Employer's failue to respond to the Pension Plan's Request for Information

is an independent basis on which the Employer is in default within the meaning of Section

a2l9(c)(5) of ERISA,29 U.S.C. $ 1399(c)(5), and the entire amount of its withdrawal liability is

now due and payable.

       22.     The Employer has failed to discharge its statutory obligations and has caused

Plaintiffs to suffer immediate, continuing, and ineparable injury. Plaintiffs are without an

adequate remedy at law.

       WHEREFORE, the Plaintiffs pray that judgment be entered in their favor:

       (a)     Directing the Defendants to immediately, fully and completely answer the

               Request for Information in the letter of March   5,2019;

       (b)    Declaring that the Employer has completely withdrawn from the Pension Plan;

       (c)    Declaring that all Defendants were under common control on the date of

              withdrawal within the meaning of Section 4001(bxl) of ERISA,29 U.S.C.            $

              l30l(Bxl),   and hence are a single employer for withdrawal   liability purposes;

      (d)     Declaring that the amount of the Defendants' withdrawal liability to the Pension

              Plan is $13,413,687.32;

      (e)     Declaring that the Defendants are in adfautt within the meaning of Section

              a2l9(c)(5) of ERISA, 29 U.S.C. $ 1399(c)(5), and that the entire amount of

              withdrawal liability set forth in paragraph (d) is due and payable to the l974Plan;

      (0      Ordering that the Employer pay in full the withdrawal liability as set forth in

              paragraph (d), plus interest thereon from the date such amount became due,

              together with liquidated damages pursuant to Sections 502(9)(2),515 and 4301(b)




                                               7
Case 1:20-cv-01698-APM Document 1 Filed 06/23/20 Page 8 of 8




      of ERISA, 29 U.S.C. gg I I 32(gX2), ll45 and     145 I (b), and entering   judgment for

      that amount;

(g)   Ordering that the Employer pay Plaintiffs'attorneys' fees and costs, and other

      disbursements associated with this action pursuant to Sections 502(9)(2),515 and

      4301(b) of ERISA, 29 U.S.C. gg I 132(gX2),1145 and l45l(b), and entering

      judgment for that amount; and

(h)   Ordering such other and further relief as this Court deems appropriate.

                                    Respectfu   lly submitted,


                                    GLENDA S. FINCH
                                    General Counsel
                                    DC Bar #418206


                                    LARRY D. NEWSOME
                                    Associate General Counsel
                                    DC Bar #254763




                                   BARBARA E. LOCKLIN
                                   Assistant General Counsel
                                   DC Bar # 420503

                                   UMWA HEALTH & RETIREMENT FUNDS
                                   Office of the General Counsel
                                   2l2l K Street, N.W., Suite 350
                                   Washington, D.C. 20037
                                   Telephone : (202) 521 -2238

                                   Attorneys for Plaintiffs




                                      8
